The petitioner was suspended from his position as assistant architectural draftsman or designer, Department of Public Works, Division of Architecture, while others in the same grade, having less seniority, were retained. No one was appointed to fill the position made vacant because of the suspension of the petitioner. He is entitled to be reinstated and the order appealed from should be affirmed, with costs. Order unanimously affirmed, with costs. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.